UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 14-4954


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

          v.

KENDRICK LEWIS,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   James C. Dever III,
Chief District Judge. (5:14-cr-00139-D-1)


Submitted:   June 16, 2015                  Decided:   June 30, 2015


Before NIEMEYER and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Robert E. Waters,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.   Thomas G. Walker, United States Attorney, Jennifer
P. May-Parker, Carrie D. Randa, Assistant United States
Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Kendrick Lewis pled guilty to two counts of possession of a

firearm by a convicted felon, 18 U.S.C. § 922(g)(1) (2012).                                   He

was sentenced to 57 months on each count, to run concurrently.

Lewis now appeals, claiming that his sentence is substantively

unreasonable.            We affirm.

       We        review             a      sentence           “under         a      deferential

abuse-of-discretion standard.”                           See Gall v. United States, 552
U.S. 38,       41      (2007).             When        reviewing        for    substantive

reasonableness, we “examine[] the totality of the circumstances

to see whether the sentencing court abused its discretion in

concluding that the sentence . . . satisfied the standards set

forth in [18 U.S.C. §] 3553(a) [(2012)].”                                    United States v.

Mendoza-Mendoza, 597 F.3d 212, 216 (4th Cir. 2010).                                     If the

sentence is within the correctly calculated Guidelines range, as

it   is     here,      we     may       apply   a    presumption        on   appeal   that    the

sentence is substantively reasonable.                             Id.   This presumption is

rebutted        only     if    the       defendant        shows    “that     the   sentence   is

unreasonable           when     measured            against    the      § 3553(a)     factors.”

United States v. Montes-Pineda, 445 F.3d 375, 379 (4th Cir.

2006) (internal quotation marks omitted).

       Here, the district court stated at sentencing that it had

considered the arguments of counsel, Lewis’ statement to the

court, the Guidelines range, and all the 18 U.S.C. § 3553(a)

                                                     2
(2012) factors.          The court was particularly troubled by Lewis’

criminal history, noting that his criminal activity seemed to be

escalating.       The court also was concerned about the likelihood

of recidivism and stated that the selected sentence was intended

to have have a deterrent effect.               The court additionally noted

the    serious    nature    of    the   firearm      offenses     and    adequately

addressed Lewis’ troubled childhood.

      We conclude that the sentence is substantively reasonable

and that Lewis failed to rebut the presumption of reasonableness

we    accord    his   within-Guidelines        sentence.         Accordingly,   we

affirm.     We dispense with oral argument because the facts and

legal    contentions      are    adequately    presented    in     the    materials

before    the    court    and    argument    would   not   aid    the    decisional

process.

                                                                           AFFIRMED




                                         3